UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7491



STEPHEN SINGS,

                                            Petitioner - Appellant,

          versus


REGGIE WEISNER,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western of
North Carolina, at Charlotte. Graham C. Mullen, Chief District
Judge. (CA-05-110-3)


Submitted: December 15, 2005              Decided:   December 22, 2005



Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen Sings, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Stephen Sings, a North Carolina prisoner, seeks to appeal

the district court’s order dismissing his petition filed under 28

U.S.C. § 2254 (2000) as untimely under the Antiterrorism and

Effective Death Penalty Act of 1996.            An appeal may not be taken

from the final order in a § 2254 proceeding unless a circuit

justice or judge issues a certificate of appealability.                28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner    satisfies     this   standard    by

demonstrating    that   the       district    court’s     assessment    of    his

constitutional    claims   is      debatable     or     wrong   and    that   any

dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).           We have independently reviewed

the record and conclude that Sings has not made the requisite

showing.   Accordingly, we deny his motion for a certificate of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately




                                     - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -